Title: From David Humphreys to William Heath, 22 April 1781
From: Humphreys, David
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters April 22nd 1781.
                        
                        It is His Excellency’s pleasure that One of the two Prisoners, belonging to the Massachusetts Line, now under
                            sentence of Death for desertion, should be pardoned. He therefore requests that you will be pleased to Order that One of the two Culprits, whose crime shall appear to you the least aggravated, to be
                            finally pardoned, and released from his confinement. I have the honor to be With the most perfect respect Dear Sir Your
                            Obedt Hble Servant
                        
                            D. Humphrys Aide De Camp
                        
                    